FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50032

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00685-ABC

  v.
                                                 MEMORANDUM *
TERRY BRAY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Terry Bray appeals pro se from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291. We review de novo whether a district court has jurisdiction to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
modify a sentence under section 3582. See United States v. Wesson, 583 F.3d 728,

730 (9th Cir. 2009). We affirm.

      Bray contends that he is eligible for a sentence reduction under Amendment

750, which amended the drug quantity table in U.S.S.G. § 2D1.1 for offenses

involving crack cocaine. However, Bray was sentenced as a career offender

pursuant to U.S.S.G. § 4B1.1. Therefore, his sentence was not based on a

Guidelines range that has been lowered, and the district court lacked jurisdiction to

modify his sentence. See 18 U.S.C. § 3582(c)(2); Wesson, 583 F.3d at 731-32.

      AFFIRMED.




                                          2                                    12-50032